Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method comprising a display substrate, plurality of light emitting units on the base substrate, multiple signal lines and power lines, (Yamamoto et al., 2017/0336688; Arai et al., 2007/0114918), it fails to teach either collectively or alone, wherein disconnecting extension lines respectively at two sides of line portions of the first repair lines for short-circuiting by the laser, and disconnecting extension lines respectively at two sides of line portions of the second repair line for short-circuiting by the laser.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #1, 4-7, 10-16 are allowed.
Claim #1 
A disconnecting extension lines respectively at two sides of line portions of the first repair lines for short-circuiting by the laser, and disconnecting extension lines respectively at two sides of line portions of the second repair line for short-circuiting by the laser.
Claim #7
Extension lines respectively at two sides of each of short-circuited line portions of the first repair lines are disconnected by the laser, and wherein extension lines respectively at 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
07/02/2021

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816